Title: From George Washington to Samuel Huntington, 9 February 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor Feby 9. 81
                        
                        Col. Gansewort has applied to me on a subject, which I am under a necessity of referring to Congress, as they
                            are alone competent to decide upon it.
                        On the 4th of October 1777 they were pleased to pass a resolution of thanks to him for his bravery and
                            performance in the defence of Fort Schuyler—appointing him, by way of reward, Colonel Commandant of the same. He also
                            received a special commission as "Colonel Commandant of Fort Schuyler."
                        It happens that Col. Ganzevort being junior to Colonel VanSchaick and Cortlandt has been obliged to retire on
                            the new arrangement; but he conceives that a general regulation of this kind does not vacate a commission granted by
                            special authority and for a special reason; and he therefore still considers himself as an officer in service.
                        I shall be happy to know the sense of Congress on this point as soon as may be convenient. I have the honor
                            to be With perfect respect Yr Excellency’s Most Obed & hum. St

                    